PER CURIAM.
Employee appeals the decision of the Labor and Industrial Relations Commission denying his claim for workers’ compensation. He alleges the Commission erred when it found his injuries (1) did not arise out of and in the course of his employment, and (2) were not medically causally related to events at work.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).